IN THE
                         TENTH COURT OF APPEALS



                                No. 10-15-00342-CR

                       IN RE EDWARD S. HODGES, III


                               Original Proceeding


                                      ORDER


      The State’s second Motion for Extension of Time to File State’s Response was

filed on December 8, 2015. Based on the content of the motion, the Court extends the

due date of the State’s response to January 21, 2016. The grant of further extensions is

unlikely.

                                        PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted in part
Order issued and filed December 17, 2015